EXHIBIT 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 24,
2005, by and among (i) REGENERATION TECHNOLOGIES, INC., a Delaware corporation
(the “Company”), (ii) each person listed on Exhibit A attached hereto
(collectively, the “Initial Investors” and each individually, an “Initial
Investor”), and (iii) each person or entity that subsequently becomes a party to
this Agreement pursuant to, and in accordance with, the provisions of Section 12
hereof (collectively, the “Investor Permitted Transferees” and each individually
an “Investor Permitted Transferee”).

 

WHEREAS, the Company has agreed to issue and sell to the Initial Investors, and
the Initial Investors have agreed to purchase from the Company, 2,800,000 shares
(the “Purchased Shares”) of the Company’s common stock, $0.001 par value per
share (the “Common Stock”), all upon the terms and conditions set forth in that
certain Stock Purchase Agreement, dated of even date herewith, between the
Company and the Initial Investors (the “Stock Purchase Agreement”); and

 

WHEREAS, the terms of the Stock Purchase Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder, for the
Company and the Initial Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

1. DEFINITIONS. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

 

“Board” shall mean the board of directors of the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Stock Purchase Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

 

“Investors” shall mean, collectively, the Initial Investors and the Investor
Permitted Transferees; provided, however, that the term “Investors” shall not
include any of the Initial Investors or any of the Investor Permitted
Transferees that ceases to own or hold any Purchased Shares.

 

“Majority Holders” shall mean, at the relevant time of reference thereto, those
Investors holding more than fifty percent (50%) of the Registrable Shares held
by all of the Investors.

 

“Qualifying Holder” shall have the meaning ascribed thereto in Section 12
hereof.



--------------------------------------------------------------------------------

“Registrable Shares” shall mean the Purchased Shares, provided, however, such
term shall not, after the Mandatory Registration Termination Date, include any
of the Purchased Shares that become or have become eligible for resale pursuant
to Rule 144 or pursuant to Regulation S.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

 

2. EFFECTIVENESS; TERMINATION. This Agreement shall become effective and legally
binding only if the Closing occurs. This Agreement shall terminate and be of no
further force or effect, automatically and without any action being required of
any party hereto, upon the termination of the Stock Purchase Agreement pursuant
to Section 8 thereof.

 

3. MANDATORY REGISTRATION.

 

(a) Within thirty (30) days after the Closing, the Company will prepare and file
with the SEC a registration statement on Form S-3, or any other eligible form if
the Company is not eligible to use Form S-3, for the purpose of registering
under the Securities Act all of the Registrable Shares for resale by, and for
the account of, the Investors as selling stockholders thereunder (the
“Registration Statement”). The Registration Statement shall permit the Investors
to offer and sell, on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act, any or all of the Registrable Shares.

 

(b) The Company agrees to use its reasonable best efforts to cause the
Registration Statement to become effective as soon as practicable. If (i) a
Registration Statement covering the Registrable Shares is not declared effective
by the SEC within ninety (90) days after the Closing Date or (ii) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding the inability of any Investor to sell the Registrable
Shares covered thereby due to market conditions and excluding any Suspension
Period (as defined below), then the Company will make pro rata payments to each
Investor, as liquidated damages and not as a penalty, in an amount equal to 1%
of the aggregate amount invested by such Investor for each 30-day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been effective; provided, however, that in no event shall
the Company be obligated to pay such liquidated damages to more than one
Investor in respect of the same Registrable Shares for the same period of time.
Each Investor shall cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, including without limitation by furnishing in writing to
the Company such information regarding itself, the Registrable Shares held by it
and the intended method of disposition of the Registrable Shares held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and by executing such documents in connection with such registration
as the Company may reasonably request. The Company shall have no obligation to
make liquidated damages payments under this Section 3(b) to any Investor that is
in breach of these obligations.

 

2



--------------------------------------------------------------------------------

(c) The Company shall be required to keep the Registration Statement effective
until such date that is the earlier of (i) the date as of which all of the
Purchasers may sell all of the Registrable Securities without restriction
pursuant to Rule 144(k) (or the successor rule thereto) (but not earlier than
the second anniversary of the Closing Date, subject to extension as set forth
below) promulgated under the Securities Act or (ii) the date when all of the
Registrable Shares registered thereunder shall have been sold (such date is
referred to herein as the “Mandatory Registration Termination Date”).
Thereafter, the Company shall be entitled to withdraw the Registration Statement
and the Investors shall have no further right to offer or sell any of the
Registrable Shares pursuant to the Registration Statement (or any prospectus
relating thereto). In the event the right of the selling Investors to use the
Registration Statement (and the prospectus relating thereto) is delayed or
suspended pursuant to Sections 5(c) or 11 hereof, the Company shall be required
to extend the Mandatory Registration Termination Date beyond the second
anniversary of the Closing Date by the same number of days as such delay or
Suspension Period (as defined in Section 11 hereof).

 

(d) The offer and sale of the Registrable Shares pursuant to the Registration
Statement shall not be underwritten.

 

4. “PIGGYBACK” REGISTRATION RIGHTS.

 

(a) If, at any time after the Mandatory Registration Termination Date, the
Company proposes to register any of its Common Stock under the Securities Act,
whether as a result of a primary or secondary offering of Common Stock or
pursuant to registration rights granted to holders of other securities of the
Company (but excluding in all cases any registrations to be effected on Forms
S-4 or S-8 or other applicable successor Forms), the Company shall, each such
time, give to the Investors holding Registrable Shares written notice of its
intent to do so. Upon the written request of any such Investor given within 20
days after the giving of any such notice by the Company, the Company shall use
its reasonable best efforts to cause to be included in such registration the
Registrable Shares of such selling Investor, to the extent requested to be
registered; provided that (i) the number of Registrable Shares proposed to be
sold by such selling Investor is equal to at least seventy-five percent (75%) of
the total number of Registrable Shares then held by such participating selling
Investor, (ii) such selling Investor agrees to sell those of its Registrable
Shares to be included in such registration in the same manner and on the same
terms and conditions as the other shares of Common Stock which the Company
proposes to register, and (iii) if the registration is to include shares of
Common Stock to be sold for the account of the Company or any party exercising
demand registration rights pursuant to any other agreement with the Company, the
proposed managing underwriter does not advise the Company that in its opinion
the inclusion of such selling Investor’s Registrable Shares (without any
reduction in the number of shares to be sold for the account of the Company or
such party exercising demand registration rights) is likely to affect materially
and adversely the success of the offering or the price that would be received
for any shares of Common Stock offered, in which case the rights of such selling
Investor shall be as provided in Section 4(b) hereof.

 

(b) If a registration pursuant to Section 4(a) hereof involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of

 

3



--------------------------------------------------------------------------------

shares of Common Stock requested by the Investors to be included in such
registration is likely to affect materially and adversely the success of the
offering or the price that would be received for any shares of Common Stock
offered in such offering, then, notwithstanding anything in Section 4(a) to the
contrary, the Company shall only be required to include in such registration, to
the extent of the number of shares of Common Stock which the Company is so
advised can be sold in such offering, (i) first, the number of shares of Common
Stock proposed to be included in such registration for the account of the
Company and/or any stockholders of the Company (other than the Investors) that
have exercised demand registration rights, in accordance with the priorities, if
any, then existing among the Company and/or such stockholders of the Company
with registration rights (other than the Investors), and (ii) second, the shares
of Common Stock requested to be included in such registration by all other
stockholders of the Company who have piggyback registration rights (including,
without limitation, the Investors), pro rata among such other stockholders
(including, without limitation, the Investors) on the basis of the number of
shares of Common Stock that each of them requested to be included in such
registration.

 

(c) In connection with any offering involving an underwriting of shares, the
Company shall not be required under Section 4 hereof or otherwise to include the
Registrable Shares of any Investor therein unless such Investor accepts and
agrees to the terms of the underwriting as agreed upon between the Company and
the underwriters selected by the Company.

 

5. OBLIGATIONS OF THE COMPANY. In connection with the Company’s obligation under
Section 3 and 4 hereof to file the Registration Statement with the SEC and to
use its reasonable best efforts to cause the Registration Statement to become
effective as soon as practicable, the Company shall, as expeditiously as
reasonably possible:

 

(a) Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Shares covered by the Registration Statement;

 

(b) furnish to the Purchasers and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and prospectus relating thereto and each amendment or supplement thereto, and
each letter written by or on behalf of the Company to the SEC or the staff of
the SEC, and each item of correspondence from the SEC or the staff of the SEC,
in each case relating to the Registration Statement (other than any portion of
any thereof which contains information for which the Company has sought
confidential treatment), and (ii) such number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Shares owned by such Purchaser
that are covered by the Registration Statement;

 

(c) Notify the selling Investors, at any time when a prospectus relating to the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in or
relating to the Registration Statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not

 

4



--------------------------------------------------------------------------------

misleading; and, thereafter, the Company will promptly prepare (and, when
completed, give notice to each selling Investor) a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Shares, such prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading; provided that upon such notification by the Company, the selling
Investors will not offer or sell Registrable Shares until the Company has
notified the selling Investors that it has prepared a supplement or amendment to
such prospectus and delivered copies of such supplement or amendment to the
selling Investors (it being understood and agreed by the Company that the
foregoing proviso shall in no way diminish or otherwise impair the Company’s
obligation to promptly prepare a prospectus amendment or supplement as above
provided in this Section 5(c) and deliver copies of same as above provided in
Section 5(b) hereof);

 

(d) Use its reasonable best efforts to register and qualify the Registrable
Shares covered by the Registration Statement under such other securities or Blue
Sky laws of such jurisdictions as shall be reasonably appropriate in the opinion
of the Company and the managing underwriters, if any, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, and provided further that (notwithstanding
anything in this Agreement to the contrary with respect to the bearing of
expenses) if any jurisdiction in which any of such Registrable Shares shall be
qualified shall require that expenses incurred in connection with the
qualification therein of any such Registrable Shares be borne by the selling
Investors, then the selling Investors shall, to the extent required by such
jurisdiction, pay their pro rata share of such qualification expenses;

 

(e) Subject to the terms and conditions of this Agreement, including Section 4
hereof, use its reasonable best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction in the United States, (ii) if such an order or suspension is
issued, obtain the withdrawal of such order or suspension at the earliest
practicable moment and notify each holder of Registrable Securities of the
issuance of such order and the resolution thereof or its receipt of notice of
the initiation or threat of any proceeding such purpose;

 

(f) (i) Timely notify the Nasdaq National Market of the issuance of the Shares
and (ii) engage a transfer agent and registrar to maintain the Company’s stock
ledger for all Shares covered by the Registration Statement not later than the
effective date of the Registration Statement;.

 

(g) Provide copies to and permit counsel designated by the Purchasers to review
the Registration Statement and all amendments and supplements thereto no fewer
than two Business Days prior to their filing with the SEC and to consult with
such counsel with respect to any document to which such counsel objects; and

 

(h) Use commercially reasonable efforts to cause all Registrable Shares covered
by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed.

 

6. FURNISH INFORMATION. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the selling
Investors shall furnish to the Company such information regarding them and the
securities held by them as the Company shall

 

5



--------------------------------------------------------------------------------

reasonably request and as shall be required in order to effect any registration
by the Company pursuant to this Agreement. Each Investor shall promptly notify
the Company of any changes in the information furnished by the Company.

 

7. EXPENSES OF REGISTRATION. Except as set forth in Section 5(d), all expenses
incurred in connection with the registration of the Registrable Shares pursuant
to this Agreement (excluding underwriting, brokerage and other selling
commissions and discounts), including without limitation all registration and
qualification and filing fees, printing, and fees and disbursements of counsel
for the Company, shall be borne by the Company.

 

8. DELAY OF REGISTRATION. The Investors shall not take any action to restrain,
enjoin or otherwise delay any registration as the result of any controversy
which might arise with respect to the interpretation or implementation of this
Agreement.

 

9. INDEMNIFICATION.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Investor, any investment banking firm acting as an underwriter for
the selling Investors, any broker/dealer acting on behalf of any selling
Investors and each officer and director of such selling Investor, such
underwriter, such broker/dealer and each person, if any, who controls such
selling Investor, such underwriter or broker/dealer within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which they may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue or alleged untrue statement
of any material fact contained in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; and will reimburse such
selling Investor, such underwriter, broker/dealer or such officer, director or
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if (i) such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), (ii) it arises out of or is based upon an untrue statement or alleged
untrue statement or omission made in connection with the Registration Statement,
any preliminary prospectus or final prospectus relating thereto or any
amendments or supplements to the Registration Statement or any such preliminary
prospectus or final prospectus, in reliance upon and in conformity with written
information furnished expressly for use in connection with the Registration
Statement or any such preliminary prospectus or final prospectus by the selling
Investors, any underwriter for them or controlling person with respect to them
or (iii) it arises out of the use by the selling Investors of an outdated or
defective prospectus after the Company has notified such Investor in writing
that the prospectus is outdated or defective and prior to the receipt by such
Investor of the written advice from the Company that the use of the prospectus
may be resumed.

 

(b) To the extent permitted by law, each selling Investor will severally and not
jointly indemnify and hold harmless the Company, each of its directors, each of
its officers who have signed

 

6



--------------------------------------------------------------------------------

the Registration Statement, each person, if any, who controls the Company within
the meaning of the Securities Act, any investment banking firm acting as
underwriter for the Company or the selling Investors, or any broker/dealer
acting on behalf of the Company or any selling Investors, and all other selling
Investors against any losses, claims, damages or liabilities to which the
Company or any such director, officer, controlling person, underwriter, or
broker/dealer or such other selling Investor may become subject to, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
untrue or alleged untrue statement of any material fact contained in the
Registration Statement or any preliminary prospectus or final prospectus,
relating thereto or in any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, in any preliminary prospectus
or final prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
in reliance upon and in conformity with written information furnished by the
selling Investor expressly for use in connection with the Registration
Statement, or any preliminary prospectus or final prospectus; and such selling
Investor will reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter,
broker/dealer or other selling Investor in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the liability of each selling Investor hereunder shall be limited to the
proceeds (net of underwriting discounts and commissions, if any) received by
such selling Investor from the sale of Registrable Shares covered by the
Registration Statement, and provided, further, however, that the indemnity
agreement contained in this Section 9(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of those selling Investor(s) against
which the request for indemnity is being made (which consent shall not be
unreasonably withheld).

 

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and, to the
extent the indemnifying party desires, jointly with any other indemnifying party
similarly noticed, to assume at its expense the defense thereof with counsel
mutually satisfactory to the indemnifying parties with the consent of the
indemnified party which consent will not be unreasonably withheld, conditioned
or delayed. In the event that the indemnifying party assumes any such defense,
the indemnified party may participate in such defense with its own counsel and
at its own expense, provided, however, that the counsel for the indemnifying
party shall act as lead counsel in all matters pertaining to such defense or
settlement of such claim and the indemnifying party shall only pay for such
indemnified party’s expenses for the period prior to the date of its
participation on such defense. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial to his ability
to defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 9, but the omission so to notify the
indemnifying party will not relieve him of any liability which he may have to
any indemnified party otherwise other than under this Section 9.

 

7



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, the indemnifying party
shall not be entitled to settle any claim, suit or proceeding unless in
connection with such settlement the indemnified party receives an unconditional
release with respect to the subject matter of such claim, suit or proceeding and
such settlement does not contain any admission of fault by the indemnified
party.

 

10. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investors the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Investors to sell the Purchased Shares to the
public without registration, the Company agrees to use its reasonable best
efforts: (i) to make and keep public information available, as those terms are
understood and defined in the General Instructions to Form S-3, or any successor
or substitute form, and in Rule 144, (ii) to file with the SEC in a timely
manner all reports and other documents required to be filed by an issuer of
securities registered under the Securities Act or the Exchange Act, (iii) as
long as any Investor owns any Purchased Shares, to furnish in writing upon such
Investor’s request a written statement by the Company that it has complied with
the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, and to furnish to such Investor a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed by the Company as may be reasonably requested in availing such Investor of
any rule or regulation of the SEC permitting the selling of any such Purchased
Shares without registration and (iv) undertake any additional actions reasonably
necessary to maintain the availability of the Registration Statement or the use
of Rule 144.

 

11. DEFERRAL AND LOCK-UP.

 

(a) Notwithstanding anything in this Agreement to the contrary, if the Company
shall furnish to the selling Investors a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board of Directors of
the Company has made the good faith determination (i) that continued use by the
selling Investors of the Registration Statement for purposes of effecting offers
or sales of Registrable Shares pursuant thereto would require, under the
Securities Act, premature disclosure in the Registration Statement (or the
prospectus relating thereto) of material, nonpublic information concerning the
Company, its business or prospects or any proposed material transaction
involving the Company, (ii) that such premature disclosure would be materially
adverse to the Company, its business or prospects or any such proposed material
transaction or would make the successful consummation by the Company of any such
material transaction significantly less likely and (iii) that it is therefore
essential to suspend the use by the Investors of such Registration Statement
(and the prospectus relating thereto) for purposes of effecting offers or sales
of Registrable Shares pursuant thereto, then the right of the selling Investors
to use the Registration Statement (and the prospectus relating thereto) for
purposes of effecting offers or sales of Registrable Shares pursuant thereto
shall be suspended for a period (a “Suspension Period”) of not more than 30 days
after delivery by the Company of the certificate referred to above in this
Section 11; provided, however, that sales shall not be suspended for more than
60 days in any twelve-month period. During a Suspension Period, none of the
Investors shall offer or sell any Registrable Shares pursuant to or in reliance
upon the Registration Statement (or the prospectus relating thereto).

 

12. TRANSFER OF REGISTRATION RIGHTS. None of the rights of any Investor under
this Agreement shall be transferred or assigned to any person unless (i) such
person is a Qualifying Holder (as defined below), and (ii) such person agrees to
become a party to, and bound

 

8



--------------------------------------------------------------------------------

by, all of the terms and conditions of, this Agreement by duly executing and
delivering to the Company an Instrument of Adherence in the form attached as
Exhibit B hereto. For purposes of this Section 12, the term “Qualifying Holder”
shall mean, with respect to any Investor, (i) any partner thereof, (ii) any
corporation, partnership controlling, controlled by, or under common control
with, such Investor or any partner thereof, or (iii) any other direct transferee
from such Investor of at least 50% of those Registrable Shares held or that may
be acquired by such Investor. None of the rights of any Investor under this
Agreement shall be transferred or assigned to any Person (including, without
limitation, a Qualifying Holder) that acquires Registrable Shares in the event
that and to the extent that such Person is eligible to resell such Registrable
Shares pursuant to Rule 144(k) of the Securities Act or may otherwise resell
such Registrable Shares pursuant to an exemption from the registration
provisions of the Securities Act.

 

13. ENTIRE AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

 

14. MISCELLANEOUS.

 

(a) This Agreement may not be amended, modified or terminated, and no rights or
provisions may be waived, except with the written consent of the Majority
Holders and the Company.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the choice of law
principles thereof, and shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
or assigns, provided that the terms and conditions of Section 12 hereof are
satisfied. This Agreement shall also be binding upon and inure to the benefit of
any transferee of any of the Purchased Shares provided that the terms and
conditions of Section 12 hereof are satisfied. Notwithstanding anything in this
Agreement to the contrary, if at any time any Investor shall cease to own any
Purchased Shares, all of such Investor’s rights under this Agreement shall
immediately terminate. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) (i) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by courier (overnight or same day) or telecopy or delivered by
hand to the party to whom such correspondence is required or permitted to be
given hereunder. The date of giving any notice shall be the date of its actual
receipt.

 

9



--------------------------------------------------------------------------------

(ii) All correspondence to the Company shall be addressed as follows:

 

Regeneration Technologies, Inc.

11621 Research Circle

Alachua, Florida 32615

Attn: Brian K. Hutchison, President and Chief Executive Officer

Telecopier: 386-418-3608

 

with a copy (which shall not constitute notice) to:

 

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, New York 10103

Attention: Warren J. Nimetz, Esq.

Telecopier: 212-318-3400

 

(iii) All correspondence to any Investor shall be sent to such Purchaser at the
address set forth in Exhibit A.

 

(d) Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

(e) The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law may be inadequate, and each of the parties hereto
shall be entitled to seek specific performance of the obligations of the other
parties hereto and such appropriate injunctive relief as may be granted by a
court of competent jurisdiction.

 

(f) This Agreement may be executed in a number of counterparts, any of which
together shall for all purposes constitute one Agreement, binding on all the
parties hereto notwithstanding that all such parties have not signed the same
counterpart.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

REGENERATION TECHNOLOGIES, INC. By:  

/s/ Brian K. Hutchison

--------------------------------------------------------------------------------

Name:   Brian K. Hutchison Title:   Chairman, President and Chief Executive
Officer

 

THE INITIAL INVESTOR’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED EVEN DATE
HEREWITH SHALL CONSTITUTE THE INITIAL INVESTOR’S SIGNATURE TO THIS REGISTRATION
RIGHTS AGREEMENT.

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

Name and Address

 

OFIL PLC U.S. Emerging Growth Fund

1)      Address for correspondence:

OppenheimerFunds, Inc.

6803 South Tucson Way

Centennial, CO 80112

  

2)      Address to deliver the stock certificate:

JP Morgan Chase

4 New York Plaza

Ground Floor Window

New York, NY 10004

Attn: Physical Securities Processing

Fund Name: PLC US Emerging Growth Fund

Custodian Domestic a/c # P84929

USAZ Oppenheimer Emerging Growth Fund

1)      Address for correspondence:

OppenheimerFunds, Inc.

6803 South Tucson Way

Centennial, CO 80112

  

2)      Address to deliver the stock certificate:

The Northern Trust Company

40 Broad Street, 8th Floor

New York, NY 10004

Northern Acct. AZO01 – USAZ

Oppenheimer Emerging Growth Fund

Oppenheimer Discovery Fund

1)      Address for correspondence:

OppenheimerFunds, Inc.

6803 South Tucson Way

Centennial, CO 80112

  

2)      Address to deliver the stock certificate:

Citibank

DTC NY Window

55 Water Street

3rd Floor Mezzanine

New York, NY 10041

Fund Name: Oppenheimer Discovery Fund

Custodian a/c # 849890

Oppenheimer Emerging Growth Fund

1)      Address for correspondence:

OppenheimerFunds, Inc.

6803 South Tucson Way

Centennial, CO 80112

  

2)      Address to deliver the stock certificate:

Citibank

DTC NY Window

55 Water Street

3rd Floor Mezzanine

New York, NY 10041

Fund Name: Oppenheimer Emerging Growth Fund

Custodian a/c # 849910



--------------------------------------------------------------------------------

  Henry C. Beinstein     

1)      Address for correspondence:

207 Madison Rd.

Scarsdale, NY 10583

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant

Upland Associates L.P.

1)      Address for correspondence:

Upland Associates L.P.

1370 Avenue of the Americas

New York, NY 10019

Attn: Dwight Lee, Manager

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

New York, NY 10019

Attn: Susan Grant/Susan Grant

Neil J. Gagnon

1)      Address for correspondence:

127 Mosle Rd

Mendham, NJ 07945

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant

Lois E. Gagnon

1)      Address for correspondence:

127 Mosle Rd

Mendham, NJ 07945

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant

The Lois E. and Neil J. Gagnon Foundation

1)      Address for correspondence:

The Lois E. and Neil J. Gagnon Foundation

P.O. Box 691 Bernardsville, NJ 07924

Attn: Neil Gagnon, Trustee

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant



--------------------------------------------------------------------------------

Gagnon Family Partnership

1)      Address for correspondence:

Gagnon Family Partnership

P.O. Box 691

Bernardsville, NJ 07924

Attn: Neil Gagnon, General Partner

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant

Gagnon Investment Associates

1)      Address for correspondence:

Gagnon Investment Associates

1370 Avenue of the Americas

New York, NY 10019

Attn: Neil Gagnon, Manager

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant

Gagnon 1999 Grandchildren’s Trust STS 2/1/99 Maureen Drew, TTEE

1)      Address for correspondence:

Gagnon 1999 Grandchildren’s Trust STS

2/1/99 Maureen Drew, TTEE

P.O. Box 691

Bernardsville, NJ 07924

Attn: Maureen Drew, Trustee

  

2)      Address to deliver the stock certificate:

1370 Avenue of the Americas

24th Floor

New York, NY 10019

Attn: Sue Ann Murray/Susan Grant

Zeke L.P.

1)      Address for correspondence:

Zeke L.P.

1235 Westlakes Drive, Suite 330

Berwyn, PA 19312

Attn: Edward Antoian, GP

  

2)      Address to deliver the stock certificate:

Chartwell Investment Partners

1235 Westlakes Drive

Suite 400

Berwyn, PA 19312

Attn: Filippa DePaolo

MedCap Partners L.P.

1)      Address for correspondence:

MedCap Partners, L.P.

500 Third Street, Suite 535

San Francisco, CA 94107

Attn: C. Fred Toney

  

2)      Address to deliver the stock certificate:

MedCap Management & Research LLC

500 Third Street, Suite 535

San Francisco, CA 94107

Attn: C. Fred Toney



--------------------------------------------------------------------------------

MedCap Master Fund L.P.

1)      Address for correspondence:

MedCap Master Fund, L.P.

500 Third Street, Suite 535

San Francisco, CA 94107

Attn: C. Fred Toney

  

2)      Address to deliver the stock certificate:

MedCap Management & Research LLC

500 Third Street, Suite 535

San Francisco, CA 94107

Attn: C. Fred Toney

Capital Ventures International

1)      Address for correspondence:

Capital Ventures International

c/o Heights Capital Management, Inc.

101 California Street, Suite 3250

San Francisco, CA 94111

Attn: Michael Spolan

  

2)      Address to deliver the stock certificate:

Capital Ventures International

401 City Line Avenue, Suite 220

Bala Cynwyd, PA 19004

Attn: Tricia Healy

Special Situation Cayman Fund L.P.

1)      Address for correspondence:

Special Situation Cayman Fund, L.P.

153 East 53rd Street

51st Floor

New York, NY 10022

Attn: Austin W. Marxe,

Managing General Partner

  

2)      Address to deliver the stock certificate:

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, NJ 07068-1791

Attn: Jeff Shapiro, Esq.

Special Situation Fund III L.P.

1)      Address for correspondence:

Special Situation Fund III L.P.

153 East 53rd Street

51st Floor

New York, NY 10022

Attn: Austin W. Marxe,

Managing General Partner

  

2)      Address to deliver the stock certificate:

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, NJ 07068-179

Attn: Jeff Shapiro, Esq.



--------------------------------------------------------------------------------

EXHIBIT B

 

Instrument of Adherence

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of August     , 2005, among Regeneration Technologies, Inc., a Delaware
corporation (the “Company”), the Initial Investors and the Investor Permitted
Transferees, as amended and in effect from time to time (the “Registration
Rights Agreement”). Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Registration Rights Agreement.

 

The undersigned, in order to become the owner or holder of [            ] shares
of common stock, par value $0.001 per share (the “Common Stock”), of the
Company, hereby agrees that, from and after the date hereof, the undersigned has
become a party to the Registration Rights Agreement in the capacity of an
Investor Permitted Transferee, and is entitled to all of the benefits under, and
is subject to all of the obligations, restrictions and limitations set forth in,
the Registration Rights Agreement that are applicable to Investor Permitted
Transferees. This Instrument of Adherence shall take effect and shall become a
part of the Registration Rights Agreement immediately upon execution.

 

Executed under seal as of the date set forth below under the laws of
                    .

 

Signature:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Accepted:

 

REGENERATION TECHNOLOGIES, INC.

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Date:    